Citation Nr: 0630658	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether a decision of the Board of Veterans' Appeals dated on 
August 9, 1999, which denied reopening the veteran's claim 
for entitlement to service connection for a right knee 
disability, should be reversed or revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The moving party served on active duty from February 1973 to 
January 1975.

On August 9, 1999, the Board issued a decision that denied 
reopening the moving party's claim of entitlement to service 
connection for a right knee disorder. 

In September 2005, the moving party's representative 
submitted a motion for revision of the August 1999 Board 
decision as clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  A decision entered by the Board in August 1999 denied 
reopening of the moving party's claim of entitlement to 
service connection for a right knee disorder.

2.  The August 1999 Board decision was reasonably supported 
by the evidence then of record and was consistent with VA law 
and regulations then in effect.


CONCLUSION OF LAW

The August 1999 Board decision, which denied reopening the 
moving party's claim for entitlement to service connection 
for a right knee disorder, did not involve clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

While the moving party has not been provided a notice letter 
with regard to this issue, the United States Court of Appeals 
for Veterans Claims (Court) has directed that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  
CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of the VCAA do not apply 
to such claims.  Id.

Merits of the Motion

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b) (2005), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

In the September 2005 Motion for Revision of the Board's 
August 9, 1999 decision, the moving party's representative 
clearly asserted that the Board erred in failing to properly 
apply the laws and regulations governing the moving party's 
new and material evidence claim under 38 C.F.R. § 3.156(a) 
(1999).  It was contended that the moving party submitted 
evidence of a current right knee disability after the last 
prior final rating decision dated in June 1975, which 
constituted new and material evidence to reopen the moving 
party's claim for entitlement to service connection for a 
right knee disorder.  The moving party's representative 
indicated that in failing to reopen that the moving party's 
service connection claim based upon evidence submitted by the 
moving party showing a current right knee disability, the 
Board committed CUE when it determined that no new and 
material evidence had been submitted under 38 C.F.R. 
§ 3.156(a) (1999).

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400 
(2005).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2005). 

VA regulations include examples of situations that are not to 
be considered CUE:  (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) a VA failure to fulfill the duty to assist; and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2005).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e) (2005).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
does not apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) (2005).
The following regulations pertaining to new and material 
evidence claims were in effect at the time of the August 1999 
Board decision challenged in the moving party's motion.  
Under 38 C.F.R. § 3.156(a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

A claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a) (1999); see also Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In addition, the 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The August 1999 Board decision included a detailed procedural 
history of the moving party's appeal.  It was noted that the 
moving party had filed a claim for entitlement to service 
connection for a right knee disorder in February 1975.  In a 
June 1975 rating decision, the RO denied entitlement for 
service connection on the basis that the moving party's 
separation examination was negative for a right knee disorder 
and an April 1974 VA examination report was also negative for 
such a disorder.  After the moving party was sent a July 1975 
notification letter concerning the June 1975 rating decision, 
he did not file a notice of disagreement. Thus, it was 
determined that the decision became final after one year.  In 
June 1983, the moving party applied to the RO to reopen the 
claim of entitlement to service connection for a right knee 
disorder, but the RO denied the application due to 
insufficient medical evidence.  It was not clear that the 
moving party had been provided notice of this decision.  
Consequently, the Board considered the June 1975 rating 
decision to be the last prior final denial of the moving 
party's service connection claim.  In August 1997, the moving 
party again applied to reopen his claim.  After the RO denied 
reopening of the moving party's claim for entitlement to 
service connection for a right knee disorder in a January 
1998 rating decision, the moving party formally appealed his 
claim and it was then before the Board in 1999 for 
consideration of additional evidence.

In reaching the August 1999 decision, the Board considered 
all evidence associated with the moving party's claims file 
after the last prior final rating decision dated in June 
1975.  This evidence included private treatment records dated 
between 1983 and 1984, various written statements by the 
moving party, and VA medical records dated between 1983 and 
1998.  

Private medical records dated in 1983, showed that the moving 
party complained periodically of knee pain that reportedly 
originated during military service.  A June 1983 x-ray report 
noted "no fracture, dislocation or other osseous joint 
abnormality" in the right knee.  Additional outpatient 
treatment records dated from February 1984 to September 1984 
indicated that the moving party had right knee pain, rectal 
discomfort, pain in his right hemithorax, and that he fell 
and injured his right leg.  Diagnoses of right leg trauma, 
chest pain, and hemorrhoids were noted but a finding of 
osteoarthritis of the right knee was ruled out.  VA treatment 
records, submitted in 1997, indicated that the moving party 
was treated for locking and giving way of the right knee.  
Operative reports dated in August 1997 showed that a right 
knee arthroscopy was performed for a right knee meniscectomy, 
noted that the treating physician removed grade II femoral 
condyle chondromalacia loose bodies, and listed a diagnosis 
of right median meniscus tear.  In an August 1997 treatment 
note, it was indicated that the moving party returned to the 
clinic with aids and that the physician found no evidence of 
synovitis.  Additional medical records dating from January to 
May 1998 are noted as essentially duplicative of the 1997 
records, and indicated the moving party's progress through 
physical therapy. 

Upon consideration of this evidence, the Board noted that the 
evidence showed some level of a right knee disability and 
that although new, it was not probative because it did not 
indicate a causal relationship between a right knee 
disability and the moving party's active service.  
Thereafter, the Board denied reopening the moving party's 
claim for entitlement to service connection for a right knee 
disorder, as there was no competent evidence of a medical 
nexus and as none of the evidence associated with the claims 
file after June 1975 constituted new and material evidence. 

In response to the current motion, the Board finds that the 
representative's assertions amount to a disagreement with how 
the evidence extant at the time of the August 1999 Board 
decision was weighed and evaluated.  It was contended that 
the moving party submitted VA and private evidence of a 
current right knee disability after the last prior final 
rating decision dated in June 1975, which constituted new and 
material evidence to reopen the moving party's claim for 
entitlement to service connection for a right knee disorder.  
To address the representative's argument, the Board would 
have to engage in reevaluating each piece of evidence before 
the Board in August 1999 to determine how probative it is, in 
pursuit of reaching its own conclusion as to whether it was 
new and material to reopen the claim.  Such an inquiry 
requires weighing and evaluating evidence cannot constitute a 
valid claim of CUE.

Further, the alleged deficiency in the Board's August 1999 
decision is not a basis for a finding of CUE.  In this case, 
it is not shown that the Board incorrectly applied the proper 
statutory regulation for new and material evidence claims 
effective in 1999.  The Board clearly looked at private and 
VA treatment records that showed the moving party had a 
current right knee disability in determining that the 
evidence, while new, was not sufficient to reopen the claim 
and specifically stated why it did not find the evidence 
"material" (i.e., did not show that a causal relationship 
between the moving party's right knee disability and active 
service).

In short, the Board concludes that the August 1999 decision 
does not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error, and there is 
simply no basis upon which to find clear and unmistakable 
error in this decision.  In addition, the Board finds that 
the representative's assertions amounted to a disagreement 
with how the evidence extant at the time of the August 1999 
Board decision was weighed and evaluated.  Under 38 C.F.R. § 
20.1403(d) (2005), that type of allegation is not to be 
considered CUE.  See also Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993) (to claim CUE on the basis that previous 
adjudicators had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE).  
Consequently, the motion requesting that the August 1999 
Board decision should be revised or reversed on the grounds 
of CUE must be denied.


ORDER

The motion to revise or reverse an August 1999 Board 
decision, which denied reopening the moving party's claim of 
entitlement to service connection for a right knee disorder, 
on the grounds of CUE is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


